Citation Nr: 1536321	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  14-22 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for hemochromatosis with liver transplant.


REPRESENTATION

Veteran represented by:	James M. McElfresh, II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to December 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2014 administrative rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in June 2015.

The issues of the Veteran's entitlement to service connection for type II diabetes mellitus and chronic kidney disease have been raised by the record in a July 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  The Board requests that the AOJ delay adjudication of these new claims for service connection until after the AOJ completes the development requested by the Board in the present appeal for service connection for hemochromatosis with liver transplant, as the Veteran has claimed that he developed diabetes mellitus and chronic kidney disease secondary to his liver condition.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of the Veteran's entitlement to service connection for hemochromatosis with liver transplant is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  In an unappealed decision dated March 2013, the Board denied the Veteran's claim of entitlement to service connection for hemochromatosis with liver transplant.
 
2.  Evidence added to the record since the March 2013 Board decision, which is not cumulative or redundant of evidence then of record, triggers VA's duty to obtain a medical opinion regarding the etiology of the Veteran's current liver condition.


CONCLUSIONS OF LAW
 
1.  The March 2013 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).
 
2.  New and material evidence has been submitted with regard to the Veteran's claim of entitlement to service connection for hemochromatosis with liver transplant, and thus, the criteria for reopening have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 2013 decision, the Board denied the Veteran's claim for service connection for hemochromatosis with liver transplant because the claimed condition is hereditary in nature and is not linked to service, to include his in-service bout of infectious hepatitis.  The March 2013 decision is final based on the evidence then of record.  38 U.S.C.A. §§ 7103, 7104, 7105 (West 2014); 38 C.F.R. § 20.1100 (2014).

In a January 2014 administrative decision, the RO denied the Veteran's May 2013 claim to reopen his claim for service connection for hemochromatosis with liver transplant on the ground that there was no new and material evidence associated with the claims folder that warranted reopening.

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted previously, the unestablished fact that is necessary to substantiate the Veteran's claim is evidence that the Veteran has secondary or non-hereditary hemochromatosis, or evidence of a nexus between his current liver condition and his service.

The pertinent evidence of record in March 2013 includes the following: Veteran's service treatment records (STRs), VA treatment records, and non-VA treatment records.  Evidence added to the record since March 2013 includes a July 2014 statement in which the Veteran asserts that he developed his current liver condition because he was exposed to various chemical agents and toxins during his service at the United States Army facility at Dugway Proving Grounds in Utah (Dugway), and a document from the State of Utah in which the State acknowledges chemical contamination at Dugway.

Although the Veteran's STRs show that he served in Utah, VA has not obtained the Veteran's military personnel records to verify service at Dugway, specifically.  In addition, VA has not obtained an opinion regarding the potential relationship between the Veteran's current liver condition and his reported exposure to chemical agents at Dugway.  Thus, pursuant to Shade, the Board finds that this new evidence is material because it triggers VA's duty to assist the Veteran by obtaining another medical opinion regarding the possible etiology of the claimed condition.  Accordingly, the Board finds that the Veteran's claim must be reopened.  To this extent, the appeal is granted.


ORDER

New and material evidence having been submitted, reopening of the claim for service connection for hemochromatosis with liver transplant is granted.


REMAND

During the Veteran's June 2015 Board hearing, he contended that his current liver condition (identified as hemochromatosis with liver transplant) was caused by either: (1) in-service chemical agent exposure at Dugway; or (2) autoimmune hepatitis, which developed secondary to hepatitis A.  As acknowledged previously, VA has not obtained the Veteran's military personnel records in order to corroborate the Veteran's report that he served at Dugway, and VA has not obtained a medical opinion regarding whether his claimed in-service exposure to chemical agents caused or aggravated his current condition.  Thus, such development must be undertaken on remand.

In addition, in light of medical evidence that indicates that the Veteran has liver disease due to hereditary hemochromatosis, the Board notes that VA must obtain a medical opinion stating whether the Veteran's hemochromatosis is indeed hereditary and, if so, whether it is a "disease" that was aggravated by service.  To this point, the Board acknowledges that congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  It follows, therefore, that service connection may be granted for a congenital disease (a condition that is "capable of improving or deteriorating"), but not a congenital defect (a condition that is "more or less stationary in nature").  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file the Veteran's military personnel records and take reasonable steps to corroborate the Veteran's report that he was exposed to chemical agents at the United States Army facility at Dugway Proving Grounds in Utah.  All efforts to obtain this information and any findings related to the Veteran's reported in-service exposure to chemical agents should be documented in a memorandum.

2.  After completion of the above development, send the claims file to an appropriate VA clinician to obtain an opinion as to the nature, onset, and etiology of the Veteran's hemochromatosis with liver transplant.  The claims folder should be made available to the clinician for review before the providing the requested opinions, with such review noted in a report.  The clinician should record the full history of the Veteran's disability.

As stated previously, the Veteran has set forth two theories of entitlement to service connection for hemochromatosis with liver transplant: (1) hepatitis A, which was diagnosed during service, caused autoimmune hepatitis that in turn caused him to develop his current hemochromatosis and liver disease; and (2) his current hemochromatosis was caused by his exposure to chemical agents during service.  In light of these contentions and the medical evidence of record, the clinician is asked to provide the following opinions:
   
   (a) The clinician should state whether the Veteran's hemochromatosis is hereditary and, if so, the clinician is asked to opine as to whether his hemochromatosis is capable of improving or deteriorating.
   
   If the Veteran's hemochromatosis is capable of improving or deteriorating, please provide an opinion as to whether it is at least as likely as not that this condition was aggravated by or worsened during the Veteran's period of service, to include consideration of the Veteran's in-service diagnosis of hepatitis A.
   
   (b) The clinician should state whether the Veteran has autoimmune hepatitis and, if so, the clinician is asked to opine as to whether it is at least as likely as not that autoimmune hepatitis was caused or aggravated by service, to include consideration of the Veteran's in-service diagnosis of hepatitis A.
   
   In addition, if the Veteran has autoimmune hepatitis, the clinician is asked to opine as to whether it is at least as likely as not that autoimmune hepatitis caused or aggravated the Veteran's hemochromatosis with liver transplant.
   
   (c) If the Veteran's reported in-service exposure to chemical agents at Dugway Proving Grounds is verified by VA, the clinician should opine as to whether it is at least as likely as not that the Veteran currently has a liver condition that was caused or aggravated by his reported exposure to chemical agents.
   
   (d) If it is found that the Veteran's hemochromatosis with liver transplant was neither caused nor aggravated by hepatitis A, autoimmune hepatitis, chemical agents, or service generally, the clinician is asked to provide an opinion as to the likely cause of the Veteran's current liver condition.
   
The rationale for all opinions expressed should be set forth in a legible report and all findings should be reported in detail.  A clinician's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the clinician provides a rationale for that statement.  As such, if the clinician is unable to offer an opinion, it is essential that the clinician provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


